Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 7/11/2022.
2.    Claims 1, 3-8 and 10-19 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 3-6, 8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuji Kojima (“Kojima”), U.S. Patent publication No.  2013/0122885 and Dasgupta et al. (“Dasgupta”), U.S. Patent Publication No. 2019/0019082.
Regarding Claims 1 and 10, teaches an energy management system comprising:
a first energy management unit [Para: 0028(parameter setting apparatus 2) ang Fig-1(4)]; and
at least one second energy management unit (base station 4) configured to be communicable with the first energy management unit [Fig-1(see arrows to and from device 2 or 4, also see para: 0029),
wherein the at least one second energy management unit is configured to acquire observation data using collected data and to transmit the acquired observation data to the first energy management unit [Para: 0029(“parameter setting apparatus 2 collects a state … from base station 4 …”)],
the first energy management unit is configured to acquire a global neural network parameter (acquire “value function Q(s,a)”) by performing learning based on the observation data [Para: 0042-0044, agent 20 learn the environment 100 in order to acquire value function Q(s,a) where the “agent 20 learns the necessity to start up the SON application in response to the state of the mobile communication network 3” see para: 0041)], and to transfer the neural network parameter to the second energy management unit [Fig-5(see the arrow from optimization process from SON application to state component in network 3)], and
the at least one second energy management unit is configured to determine an energy dispatch by performing learning using the neural network parameter and the collected data [Para: 0038(SON application 25 transmit “transmitting power of the base station 4” for dispatching the energy)],
wherein the at least one second energy management unit is configured to select a status based on the collected data, to determine an action and a reward corresponding to the action by performing learning based on the selected status, and to transmit the action and the reward to the first energy management unit [Para: 0048, Fig-5(reward rt from base station to agent of parameter setting device 2)]. Kojima does not disclose expressly wherein the at least one second energy management unit is configured to estimates a policy gradient configured to be used to individually update an energy dispatch policy for the at least one second energy management unit by determining a distribution status of an unknown status.
In the same field of endeavor (e.g., energy management method in cooperative neural network reinforcement learning) Dasgupta teaches a learning module operating on a first energy management unit (observation sequence 119 at first neural network) and a second energy management unit [Para: 0022 and 0029(a second neural network, 120 or 420)];
wherein the at least one second energy management unit is configured to estimates a policy gradient (“policy gradient” approach) configured to be used to individually update an energy dispatch policy for the at least one second energy management unit [Para: 0004(“updating the plurality of the second parameters to approximate a policy”), 0020 (“energy based … policy gradient approach … actor neural network whose parameters can be updated …”) and 0021]   by determining a distribution status of an unknown status [Para: 0034, 0070 and 0073(by “updating the parameters of the neural network … in turn improve the accuracy of the probability function”, in summery, approximated a gradient policy with updated parameters by determining a probability function or distribution status of an unknown status)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Kojima’s teachings of first energy management unit is configured to connect to at least one of at least one base station unit that consumes energy for communication to perform learning using data collected from at least one of the base station unit with Dasgupta’s teachings of the at least one second energy management unit is configured to estimates a policy gradient configured to be used to individually update an energy dispatch policy for the at least one second energy management unit by determining a distribution status of an unknown status for the purpose of having a an approximating module having an approximation policy which is more accurate in order to “improve the accuracy of the probability function” [Dasgupta, Para: 0073].  
Regarding Claims 11 and 15, Kojima teaches wherein the processing unit is configured to select a status using the collected data and to determine an action and a reward corresponding to the action by performing learning based on selected status [Para: 0048, Fig-5(reward rt from base station to agent of parameter setting device 2)].
Regarding Claims 3, 13 and 16, Kojima teaches wherein the at least one second energy management unit is configured to estimate at least one of a value function [Para: 0051(reward rt “reward components may include cell throughput”) and Fig-5], and an advantage function.
Regarding Claims 4, 12 and 17, Kojima teaches wherein the at least one second energy management unit is configured to iteratively acquire observation data during a predetermined time slot and to transmit, to the first energy management unit, observation data of an end point in time when the time slot ends [Fig-5(see the optimization process iteration by the parameter setting device 2)].
Regarding Claim 5, Kojima teaches wherein the first energy management unit is configured to determine a global energy dispatch policy [Para: 0004 and 0046 (a global policy by agent 20 based on reward rt and st)] or evaluate a policy loss.
Regarding Claim 6, Kojima teaches comprising at least one of:
at least one base station unit (4) configured to connect to the at least one second energy management unit (parameter setting apparatus 2), to communicate with an external apparatus [Para: 0028-0029, to communicate with devices 5 a-c) and Fig-1], and to consume energy [Para: 0038 (when SON application 25 transmit “transmitting power of the base station 4” for dispatch)]; and
an energy generator configured to connect to the at least one second energy management unit and to produce alternative energy.
Regarding Claims 8 and 14, Claims 8 and 14 is rejected on grounds corresponding to the reasons given above for claim 1 and Kojima furthermore discloses a processing unit configured to acquire an optimized neural network parameter for a learning algorithm about determination of an energy dispatch policy based on the observation data [Para: 0040-0042(Each agent 20 controls the SON applications 21-26 to be operative or inoperative in response to the state of the cell assigned thereto in optimization process and “learns from the environment 100, and improves a policy to maximize a total amount of finally gained reward rt …” in order to provide a parameter to base station 4)]. 
Regarding Claims 18-19, they do not teach or further define over the limitations recited in the rejected claim 1 above. Therefore, see the discussions herein above.


4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Dasgupta as applied claim 1 above (hereinafter, “Kojima-Dasgupta”) and Applicant’s Admitted Prior Art (“AAPA”).
Regarding Claim 7, Kojima-Dasgupta teaches wherein the first energy management unit (2) is configured to connect to at least one of at least one base station unit (4 a-c) that consumes energy for communication to perform learning using data collected from at least one of the base station unit [Fig-1] and to acquire a global neural network parameter by performing learning based on information acquired according to learning performance [Kojima, Para: 0042-0044, agent 20 learn the environment 100 in order to acquire value function Q(s,a) where the “agent 20 learns the necessity to start up the SON application in response to the state of the mobile communication network 3” see para: 0041)], and to determine an energy dispatch by performing learning using the neural network parameter [Kojima, Para: 0038(SON application 25 transmit “transmitting power of the base station 4” for dispatching the energy)]. Kojima-Dasgupta does not disclose expressly wherein the first energy comprises communication with an outside and an energy generator that generates alternative energy.
	In the same field of endeavor (e.g., energy management method in a self-powered network and an apparatus and system to perform the method in neural network) AAPA teaches a neural network having an outside and an energy generator that generates alternative energy for a neural network [Para: 0003(“an alternative energy generation source (e.g., a solar cell, a wind power generator, etc.) for supplying alternative energy, such as renewable energy, may be further added to a wireless network”].

Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Kojima-Dasgupta’s teachings of first energy management unit is configured to connect to at least one of at least one base station unit that consumes energy for communication to perform learning using data collected from at least one of the base station unit with AAPA’s teachings of a neural network having an outside and an energy generator that generates alternative energy for a neural network in order Kojima’s teachings to communicate with the alternative energy generator for the neural learning process for the purpose of having a low cost stable energy supply for improved reliability.  

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 8, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187